Citation Nr: 0702307	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel







INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post-
traumatic stress disorder.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

This claim was originally presented to the Board in October 
2003, and again in December 2005.  On each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f)) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in July 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The July 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOC) were provided, most recently in August 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in 
December 1999 and May 2001.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he/she must introduce 
corroborative evidence of his/her claimed in-service 
stressors.  

As an initial matter, the Board finds that the record does 
not reflect that the veteran participated in combat during 
military service.  The veteran's service personnel records do 
not reflect participation in combat; however, the veteran 
does claim to have come under enemy fire while serving in 
Vietnam.  Service personnel records confirm his presence in 
Vietnam with the 1st Battalion, 7th Cavalry from May to July 
1972.  Nevertheless, his DD-214 form is negative for the 
award of the Combat Infantryman's Badge, Purple Heart medal, 
or similar combat awards.  While the veteran was awarded the 
Vietnam Service Medal, this medal, in and of itself, is not 
conclusive evidence of combat exposure.  The Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973 in the Republic of Vietnam.  See Army 
Regulation 672-5-1, 28.  Overall, the Board finds the 
preponderance of the evidence is against a finding of combat 
exposure.  Thus, the veteran's claimed stressors require 
collaborative evidence.  

The veteran's service medical records are negative for any 
diagnosis of, or treatment for, a psychiatric disability.  He 
was evacuated from Vietnam in July 1972 after he had a severe 
allergic reaction to bee stings.  Subsequently, he was issued 
a profile prohibiting deployment to field duty.  His May 1973 
service separation medical examination was negative for any 
psychiatric abnormality.  

Following his separation from service, the veteran was 
treated on several occasions beginning in approximately 1998 
for psychiatric symptoms.  His most recent diagnoses include 
depression, schizophrenia, and dysthymic disorder.  
Additionally, several private medical records, including an 
April 2000 clinical notation from the Cumberland River 
Comprehensive Care Center, indicate a diagnosis of PTSD.  

The veteran has reported two specific stressor events during 
military service.  First, while on perimeter guard duty, he 
stated he heard the screams of a Vietnamese woman being 
tortured outside the base, but was prevented from 
investigating the situation.  He found the woman's screams to 
be disturbing.  He also stated that when he was being 
medically evacuated from his base in Vietnam, the helicopter 
carrying him came under enemy fire, and he feared for his 
life.  He stated he hung in a gurney suspended by a cable 
below the helicopter, and was completely exposed to enemy 
fire and other hazards.  The veteran has stated no medals 
were awarded in conjunction with either incident and has not 
said any reports were created verifying the same.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the veteran's 
service connection claim for PTSD.  Specifically, the veteran 
has not presented collaborative evidence of his claimed in-
service stressors.  While service personnel records do 
confirm that he did serve in Vietnam from May to July 1972, 
these records do not confirm the alleged stressor events, or 
any incidents of combat.  The veteran also has not submitted 
any evidence such as lay statements from other soldiers to 
verify any of his stressors.  Moreover, verification of the 
veteran's claims stressors is not possible based on the 
nature of the stressors and the lack of details provided.  In 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the U.S. Court of 
Appeals for Veterans Claims (Court) held that there no duty 
to assist where veteran's statements concerning in-service 
stressors were too vague to refer to the U. S. Army and Joint 
Services Records Research Center (JSRRC).  "Just because a 
physician or other health care professional accepted the 
veteran's description of his Vietnam experiences as credible 
and diagnosed the appellant as suffering from PTSD does not 
mean that the BVA was required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  "The BVA [is] not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences...."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Therefore, after 
considering the evidence of record, the Board is unable to 
conclude the veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event, 
service connection for PTSD must be denied.  38 C.F.R. 
§ 3.304(f) (2006).  

The veteran has himself suggested he has PTSD as a result of 
stressful events experienced during military service; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any in-service stressor event which is verified or 
verifiable.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


